Citation Nr: 0805339	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  02-08 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the discontinuance of vocational rehabilitation 
services under Chapter 31, Title 38 United States Code in 
April 1995 was proper.

2.  Entitlement to vocational rehabilitation services under 
Chapter 31, Title 38 United States Code.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to April 
1976 and from November 1977 to November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board previously adjudicated the veteran's claim for 
entitlement to Chapter 31 vocational rehabilitation benefits 
in April 2003.  At that time the Board held that the veteran 
had failed to perfect a timely appeal of an April 1995 denial 
of benefits.  The Board also affirmed an RO denial of a May 
2000 claim for entitlement to vocational benefits.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The Court reversed the Board's 
finding that the veteran had not perfected a timely appeal of 
the denial of April 1995.  The Court held that the veteran 
had submitted a timely notice of disagreement (NOD) but that 
VA had not provided him with the required statement of the 
case (SOC).  The Court also stated that the Board erred in 
treating the veteran's claim of May 2000 as a claim for 
reinstatement since the April 1995 termination never became 
final.  The Court vacated that part of the Board decision 
that had affirmed the denial of benefits based on the claim 
of May 2000.

The Board remanded the veteran's claim for the issuance of a 
SOC in regard to the termination of benefits in April 1995.  
The RO issued the SOC in July 2007.  The veteran perfected a 
timely appeal of the issue in September 2007.  

The veteran submitted a statement from a VA nurse practioner 
regarding his service-connected hypertension and a copy of an 
earlier statement by him, dated in May 1995, that was 
received at the Board in December 2007.  He did not submit a 
waiver of the evidence.  See 38 C.F.R. § 20.1304 (2007).  The 
statement regarding the veteran's hypertension is not 
relevant to a decision regarding the issues on appeal.  The 
May 1995 statement is already of record.  

The veteran testified before the undersigned Veterans Law 
Judge at a Central Office hearing in January 2008.  The 
veteran also made a motion to advance his case on the docket 
at that time.  The motion was granted.

The veteran submitted additional written argument and 
evidence at his hearing.  He included a waiver of 
consideration by the agency of original jurisdiction (AOJ).  
See 38 C.F.R. § 20.1304(c).  The submission will be 
considered by the Board in its appellate review.

Finally, the veteran testified that he had relocated to the 
Washington, D.C., area from Los Angeles.  The Board notes 
that the veteran asserted that his service-connected 
hypertension was not well controlled at the time he submitted 
his substantive appeal in September 2007.  He added that he 
had been diagnosed with a rare coronary disease.  He also 
repeated his assertion about the severity of his hypertension 
in his submission of December 2007 and at the time of his 
hearing.  The Board construes the veteran's statements as a 
claim for an increased evaluation for his service-connected 
hypertension and a possible claim for service connection for 
a secondary condition.  The issues have not been developed or 
certified on appeal and they are referred to the RO for such 
further development as may be necessary.


FINDINGS OF FACT

1.  The veteran submitted a claim for entitlement to 
vocational rehabilitation services under Chapter 31, Title 38 
United States Code in January 1995.

2.  His claim was denied in May 1995.  The basis given for 
the denial was that he had reached his eligibility 
termination date in April 1995.

3.  The veteran submitted a notice of disagreement with the 
denial in August 1995 but was not issued a statement of the 
case.

4.  The veteran submitted a new claim for entitlement to 
vocational rehabilitation services under Chapter 31, Title 38 
United States Code in May 2000.  The claim was denied in 
August 2000.  The veteran perfected an appeal of the denial.

5.  The Board denied the veteran's claim in April 2003.

6.  The veteran appealed the Board decision.  The Court 
reversed the Board's finding that the veteran had not 
appealed the denial of April 1995.  The Court also vacated 
the decision as to the denial of the May 2000 claim for 
Chapter 31 benefits.

7.  The RO established entitlement to vocational 
rehabilitation services under Chapter 31, Title 38 United 
States Code in November 2005.  The entitlement was 
retroactive to June 1995.

8.  There remains no issue regarding whether the veteran is 
entitled to vocational rehabilitation services under Chapter 
31, Title 38 United States Code, either from the claim from 
January 1995, or the claim from May 2000.  


CONCLUSIONS OF LAW

1.  The appeal as to whether the discontinuance of vocational 
rehabilitation services under Chapter 31, Title 38 United 
States Code, in April 1995 was proper is dismissed as moot.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.101 
(2007).

2.  The appeal as to whether the veteran is entitled to 
vocational rehabilitation services under Chapter 31, Title 38 
United States Code, is dismissed as moot.  38 U.S.C.A. §§ 
7104, 7105; 38 C.F.R. § 20.101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from March 1976 to April 
1976 and from November 1977 to November 1982.  A review of 
his vocational rehabilitation and education folder (VR&E) 
shows that he initially applied for vocational rehabilitation 
benefits in May 1987.  The veteran was not determined to be 
in need of vocational rehabilitation services at that time.

He submitted a new claim in January 1991.  Associated with 
the VR&E folder is a Counseling Record - Narrative Report, 
dated in January 1992.  The report noted that the veteran had 
an "ETD" [Eligibility Termination Date] of April 6, 1995.  
He was granted entitlement to vocational rehabilitation 
benefits in January 1992.  The veteran was pursuing training 
as a dental hygienist.  The veteran continued in his program 
until 1993.  He advised the vocational rehabilitation and 
counseling (VR&C) office that he had not attended school in 
the last month due to a personal emergency in May 1993.  He 
added that his absence was indefinite but that he hoped to 
return in July 1993 to finish his program.

The RO wrote to the veteran and informed him his vocational 
rehabilitation program was interrupted as of October 18, 
1993.  The reason given was poor performance due to personal 
problems.  The veteran was informed that his interruption was 
temporary but that he needed to contact the RO prior to 
February 18, 1994, to make arrangements to reenter his 
program.  A failure to make contact prior to that date could 
result in the discontinuance of his program.

The RO again wrote to the veteran in February 1994.  He was 
informed that he was still eligible for training in his 
program; however, he had to report for a counseling session.  
The veteran was informed that he needed to respond within 30 
days or that his case would be placed in discontinued status.  
The veteran did not respond.  The RO issued a letter that 
informed the veteran his program was in discontinued status 
in March 1994.  

The veteran submitted a VA Form 28-1900, Disabled Veterans 
Application for Vocational Rehabilitation, that was received 
at the RO in January 1995.  The veteran was scheduled for an 
appointment with a counselor on March 1, 1995.  There is also 
a note from a case manager indicating that the veteran wanted 
a change in program to allow him to obtain a law degree dated 
in February 1995.  

Also associated with the VR&E folder is a Counselling 
Appointment Worksheet.  The worksheet contains entries that 
the veteran reported for his March 1, 1995, appointment.  
However, he did not report for an appointment on April 3, 
1995.  

A VA VR specialist wrote to the veteran to inform him that 
his program was interrupted as of April 3, 1995.  The letter 
was dated the same date.  The reason for the interruption was 
that the veteran had failed to cooperate with a counseling 
psychologist.  

Associated with the VR&E folder, designated as Volume I of 
II, on the right side, is a VA Form 28-1902B, Counseling 
Record, Narrative Report.  The report is dated and signed by 
a VA counseling psychologist on April 3, 1995.  The narrative 
said that the counseling session had begun on March 1, 1995, 
and this report was an initial evaluation.  The report noted 
that the veteran's basic termination date was April 6, 1995.  
A narrative report noted the veteran's past VR history.  The 
report also noted a number of items the veteran was to 
complete but had not at the time of the report.  He also had 
not reported for his counseling session.  No determination on 
entitlement to Chapter 31 benefits was made pending 
additional information from the veteran.  

The veteran submitted information from two sources that were 
required as part of his counseling in April 1995.  He also 
completed a Short Scale Edition Questionnaire Booklet on May 
2, 1995.  

There is a Rehabilitation Plan, VA Form 28-8872, and dated 
May 3, 1995, that is also filed on the right side of the same 
volume.  The plan notes the program goal is to complete an AA 
degree and certificate program to become a paralegal.  The 
form is signed by both the veteran and a VA counseling 
psychologist.  The Board notes that all blocks that had a 
date in them, such as date of the plan, anticipated 
completion date, and duration of services have all been lined 
out with a heavy black marker.  Further the word "void" was 
written in read ink on the front of the form in two 
locations.  

Associated with the form is a "Rehabilitative Agreement" 
signed by the veteran and a counseling psychologist on May 1, 
1995.  The agreement has the word "void" written on it in 
red ink.  

There is also a typed Counseling Summary, dated May 3, 1995.  
The summary indicates that the veteran was approved for his 
paralegal program and was to pursue studies.  There is a 
written notation on the bottom of the sheet that the veteran 
was beyond his eligibility date.

There is a letter from the veteran's counseling psychologist, 
dated May 3, 1995, that thanked the veteran for coming in for 
his evaluation.  The psychologist also noted that he and the 
veteran had discussed that he could not be approved for his 
program because his entitlement to Chapter 31 benefits had 
expired.  The veteran was told his basic eligibility date for 
services was 12 years.  The termination date was given as 
April 6, 1995.  

The veteran disagreed with the decision to terminate his 
vocational rehabilitation plan in August 1995.  No SOC was 
provided.  

The veteran submitted a new claim for vocational 
rehabilitation benefits that was received in May 2000.  He 
also submitted a statement outlining his goal to attend law 
school that same month.  The veteran's claim was denied in 
August 2000.  He perfected an appeal of the denial in July 
2002.  

The veteran submitted several statements in support of his 
claim and testified at a video conference hearing in October 
2002.  The veteran provided a number of contentions of 
mistreatment by several Vocational Rehabilitation Service 
employees in regard to the termination of his prior claim in 
April 1995 and their conduct subsequent to that time.  

The Board denied the veteran's claim in April 2003.  In so 
doing, the Board found that the veteran had not perfected an 
appeal of the April 1995 denial of benefits.  The Board also 
affirmed the August 2000 denial of benefits.

The veteran appealed the decision of the Board.  In a 
memorandum decision, dated in July 2005, the Court 
specifically reversed the Board's finding that the veteran 
had not perfected an appeal of the April 1995 denial.  The 
decision noted that the veteran had submitted a NOD and had 
not been provided with a SOC as required.  Thus the issue was 
still pending.  In regard to the denial of the May 2000 claim 
for benefits, the Court vacated the Board's decision as to 
that issue because the previous claim for benefits was not 
final.

The Board remanded the veteran's case for the RO to issue the 
required SOC in March 2007.  The RO did so in July 2007.  The 
veteran submitted his substantive appeal in September 2007.  
He also requested a Central Office hearing.

The claims folder and VR folder were returned to the Board in 
October 2007.  A review of both shows that the RO granted the 
veteran entitlement to Chapter 31 benefits, retroactive to 
June 1995, in November 2005.  Further, the veteran was still 
in receipt of benefits for his paralegal program when his 
case was forwarded to the Board in October 2007.  

The veteran submitted a request for the Board to subpoena 
several VA employees, or ex-employees, to appear at his 
hearing scheduled for January 2008 in December 2007.  The 
Board denied the veteran's request by way of an Interlocutory 
Order dated in December 2007. 

The veteran testified at his hearing in January 2008.  The 
veteran read a prepared statement into the record.  He 
related how he had been approved for Chapter 31 benefits in 
May 1995 but that a case manager removed him based on 
personal bias.  He said he did not receive a letter informing 
him of termination of his program on April 6, 1995.  The 
veteran testified regarding the alterations to the VA Form 
28-8872, Rehabilitation Plan, dated May 3, 1995.  He noted 
that he and his counseling psychologist had signed the 
rehabilitation agreement on May 1, 1995, and, he argued, why 
that would happen if he was not entitled to benefits after 
April 6, 1995.  The veteran gave additional testimony that 
the vocational rehabilitation service personnel kept him from 
reviewing his records for a number of years.  

The veteran confirmed that there had been a decision in his 
favor at the RO, that he had been receiving Chapter 31 
benefits, and that they were retroactive back to 1995.  The 
benefits had consisted mostly of reimbursement for expenses 
previously incurred.  He noted that there were still a number 
of items where there was not agreement regarding the amounts 
to be reimbursed.  

The veteran submitted two copies of the statement that he 
read into the record, along with copies of VA forms that were 
already of record at his hearing.  He waived consideration of 
the material by the RO.

II.  Analysis

In essence there are two claims for entitlement to vocational 
rehabilitation services under Chapter 31, Title 38 United 
States Code on appeal.  The first claim was perfected after 
the Board remanded the case in March 2007.  The RO issued the 
Court-ordered SOC and the veteran filed a timely appeal.  The 
appeal for the denial of the second claim was perfected in 
July 2002.  

The posture of the case has changed during the pendency of 
the appeal.  The veteran was granted entitlement to Chapter 
31 benefits, retroactive to June 1995.  This is evidenced by 
a VA Form 28-1905, Authorization and Certification of 
Entrance or Reentrance Into Rehabilitation and Certification 
of Status, dated November 17, 2005.  The form denotes that 
the veteran was authorized benefits for student fees, 
required texts and materials, VA approved supplies, and 
parking permit.  The initial enrollment was for the period 
from June 26, 1995, to August 5, 1995.  

Additional records show the veteran's continued participation 
in his vocational rehabilitation program through 2006.  

In view of the authorization of benefits, represented by the 
VA Form 28-1905, dated in November 1995, and the continued 
payment of benefits through 2006, the Board finds that issue 
of whether the discontinuance of vocational rehabilitation 
services under Chapter 31, Title 38 United States Code in 
April 1995 was proper is now moot.  

The veteran's January 1995 application was for a program of 
Chapter 31 benefits.  The May 1995 Rehabilitation Plan was 
for the veteran to pursue an Associate's Degree and 
certification as paralegal.  The evidence of record 
demonstrates that he has been reimbursed for past 
participation and supported for continued pursuit of his 
education and training as a paralegal.  In light of the 
action by the RO, the Board must dismiss the veteran's appeal 
as he is receiving the benefits sought.  Should the veteran 
have a disagreement as to the amount of any reimbursement or 
some other aspect of entitlement, that would represent a 
separate issue to be appealed.  

The same rationale for dismissal applies for the veteran's 
claim for benefits in May 2000 and the denial in August 2000.  
Because the veteran is currently in receipt of Chapter 31 
benefits, based on his claim from January 1995, the claim of 
May 2000 is now moot.  Accordingly, the appeal regarding this 
issue must also be dismissed.









ORDER

The appeal regarding whether the discontinuance of vocational 
rehabilitation services under Chapter 31, Title 38 United 
States Code in April 1995 was proper is dismissed.

The appeal regarding entitlement to vocational rehabilitation 
services under Chapter 31, Title 38 United States Code is 
dismissed



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


